Citation Nr: 1546018	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for porphyria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was remanded by the Board in July 2014.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains an August 2009 Veteran statement, a June 2009 letter from the Social Security Administration, and VA treatment records from the Seattle VA Medical Center dated January 2009 to August 2013; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  In a May 2014 letter, the Veteran was informed that the Board was unable to produce a written transcript of the proceeding due to audio malfunctions heard throughout the hearing on file in the Digital Audio Recording System.  The letter requested that the Veteran inform VA as to whether he wished to have another hearing, and indicated that if the Veteran did not respond within 30 days, VA would assume that he did not wish to have another hearing.  As of the July 2014 remand, VA had not received a reply.

In an August 2015 letter, the Veteran's representative requested that if a transcript of the Veteran's hearing could not be located, that the Veteran be offered the option of another hearing.  As the Veteran was offered another hearing in the May 2014 letter, the Board interprets the representative's letter as a request for a new hearing before the Board.  Accordingly, on remand the Veteran should be afforded a hearing to present testimony on his pending appeal.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a new BVA videoconference hearing to present testimony on the issue of entitlement to service connection for porphyria.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

